Citation Nr: 0604757	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1978.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

In April 2002, the Board undertook additional development of 
the veteran's claim, and in September 2003 the case was 
remanded for additional development.  Subsequently, an 
October 2005 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the medical evidence of record is against a 
finding that the veteran has post-traumatic stress disorder 
that is related to service.


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder 
which is related to active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In March 2001 and March 2004 letters, the RO informed the 
appellant of the provisions of the VCAA.  More specifically, 
these letters notified the appellant that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  The letters specifically 
notified the veteran of the evidence necessary to 
substantiate a claim for service connection for post-
traumatic stress disorder.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2000, as well as supplemental statements of 
the case (SSOCs) in September 2001 and October 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in March 2000, however complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after the complying letters were 
provided.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The veteran submitted 
additional evidence in May 2004.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran was provided with a VA examination in 
July 2001.  Service personnel and medical records have been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this regard, the Board is aware that the RO has not 
undertaken development of verification of the veteran's 
claimed inservice stressors through the U. S. Army and Joint 
Services Records Research Center (JSRRC).  Such development 
is not necessary in this case because the panel of VA 
psychiatrists considered the veteran's reported history of 
inservice stressors in the July 2001 examination report; 
thus, even accepting that the reported incidents occurred, as 
the examiners evidently did, a diagnosis of post-traumatic 
stress disorder was not deemed appropriate.  In light of the 
above, verification of stressors through JSRRC would only 
cause unnecessary delay without any benefit to the veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The veteran's service medical records do not show any 
psychiatric complaints or treatment.  The service separation 
examination in September 1978 noted a normal psychiatric 
evaluation.

The first indication of psychiatric treatment in the record 
is in March 1999, when the veteran sought a VA psychiatric 
evaluation and treatment.  He reported difficulty sleeping 
and loss of appetite.  The veteran indicated that he had been 
suffering from anxiety and depression for "a few years."  A 
long history of alcohol dependence was noted.  

In November 1999, the veteran was hospitalized in a VA 
facility for eight days due to his inability to stop 
drinking.  He was initially described as having a depressed 
mood and congruent affect.  At the time of discharge, his 
mood and affect were improved, and he was receptive to advice 
to continue ambulatory treatment at the Alcohol Dependence 
Treatment Program.  He was not suicidal or homicidal, and he 
exhibited no delusional or hallucinatory behavior.

A November 1999 statement from J.A.J., M.D., a fee basis 
psychiatrist, indicated that the veteran's principal 
diagnosis was post-traumatic stress disorder.  Dr. J. 
reported that the veteran gave a history of being under fire 
on multiple occasions in Vietnam, that he saw a lot of dead 
bodies, and had to be on guard during nights.  Since 
discharge, the veteran had been highly mistrustful, 
suspicious, frightened, and exhibited startle reactions to 
loud noises.  Rain transported his mind back to Vietnam.  He 
woke up frequently in the night to look out his windows for 
"the enemy."  The veteran had recurrent nightmares of war 
experiences, and relived such experiences continuously.  He 
drank heavily in order to forget Vietnam, had frequent 
suicidal thoughts, and was always isolated.  Dr. J. provided 
a second statement, dated in May 2004, in which he opined 
that the veteran's post-traumatic stress disorder had its 
onset in and was due to his Vietnam experiences.

The veteran's DD-214 indicated that he served in Vietnam from 
July 1971 to July 1972.  His specialty title was Field 
Wireman.  He did not receive any combat awards.

In March 2000, the veteran provided a written statement in 
which he described his inservice stressors.  He reported that 
on one occasion, he was scheduled to be on a helicopter that 
subsequently was lost, killing all 28 passengers.  The dead 
were his "friends and buddies."  He also reported seeing 
dead bodies on numerous occasions.

An examination of the veteran was conducted by a panel of two 
VA psychiatrists in July 2001.  The examiners reviewed the 
claims folder and the veteran's hospitalization records.  A 
CT scan of the veteran's brain in June 2000 was noted to have 
shown diffuse atrophy and other pathologies.  The veteran was 
noted to be unemployed since 1994.  He lived with his 
siblings and received food stamps.  The veteran reported 
serving in Vietnam from July 1971 to July 1972 as a wireman.  
He described his stressors as "the general situation in 
Vietnam," downing of helicopters, and death of friends.  He 
was not specific about the details of the alleged stressors.  
He noted that he worked in communications during service and 
suffered no wounds.  The veteran reported drinking since 
1972, with many binges since.  He stated that he had 
forgotten many things due to drinking, but he remembered what 
happened in Vietnam.  He was often unable to sleep, and 
believed his drinking was secondary to Vietnam.  On 
examination, the veteran was slim, bearded, smelly and 
disheveled.  He was alert and oriented times three.  His mood 
was depressed, and his affect constricted.  Attention was 
good, concentration and memory fair.  His speech was clear 
and coherent, and he was not hallucinating.  The veteran was 
not suicidal or homicidal.  His insight and judgment were 
fair, and he exhibited good impulse control.  The diagnoses 
were alcohol dependence, alcohol induced dementia, and 
depression, not otherwise specified.  In summary, the 
examiners stated that based on the veteran's records, 
evaluation and documents on the claims folder, he did not 
fulfill the diagnostic criteria for post-traumatic stress 
disorder.  The veteran's conditions, brain atrophy and 
continuous alcohol use, were responsible for his progressive 
deterioration.

The record shows that the veteran's only diagnosis of post- 
traumatic stress disorder was made by Dr. J.  That diagnosis 
was based on a reported history of the veteran being "under 
fire" on multiple occasions in Vietnam.  That history is not 
repeated anywhere else in the record.  It is not consistent 
with the history reported to the VA psychiatrists in July 
2001, nor is it consistent with the veteran's written 
stressor statements dated in March 2000 and August 2001.  
Furthermore, the symptoms described by Dr. J. as supporting a 
diagnosis of post-traumatic stress disorder are not noted by 
any other care provider in the record.

The November 1999 VA hospitalization did not find any 
evidence of post-traumatic stress disorder.  Most 
significantly, a full review of the record and a thorough 
interview of the veteran by a panel of two VA psychiatrists 
in July 2001 resulted in a complete and well-reasoned report 
which concluded that the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder.  
Importantly, this determination included consideration of the 
reported stressors that the veteran noted in his written 
statements.

The Board has accorded more weight to the opinion of the VA 
psychiatrists who had the benefit of a review of the entire 
record as well as a lengthy interview with the veteran.  For 
the reasons noted above, that panel's unequivocal opinion as 
to the veteran's diagnoses are the most persuasive.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. §§ 3.102, 4.3 (2005).

Finally, the veteran has cited a Board decision dated in 
August 2001 that he contends "clearly shows that local VAMC 
C&P examiners are against post-traumatic stress disorder 
diagnosis as against the claimants and their evaluations are 
continuously revoked."  The Board notes that the case cited 
by the veteran is easily distinguishable from the present 
case in that the veteran in that case had been awarded the 
Combat Infantry Badge, which served to confirm his claimed 
stressors, and the medical evidence for and against a 
diagnosis of post-traumatic stress disorder was in relative 
equipoise.  Neither of those factors are present here.  More 
importantly, pursuant to 38 C.F.R. § 20.1303 (2005), 
decisions of the Board are considered nonprecedential in 
nature.  Each case is decided on the basis of the individual 
facts particular to each case in light of the applicable law 
and regulations.  Thus, even if the cited Board decision did 
stand for the proposition that the veteran ascribes to it, it 
would have no precedential value as to the present case.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


